Detailed Action
This office action is in response to application No. 17/260,153 filed on 01/13/2021.


Status of Claims
Claims 17-18 have been cancelled.
Claims 1-16 and 19-22 are pending.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .








Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-13, and 19-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Singh et al. (Publication No.  US 2007/0183338, hereinafter referred as Singh) in view of Wu et al. (Publication No.  US 2009/0296785, hereinafter referred as Wu).
	Regarding Claims 1, 10, and 19, Singh discloses a first wireless radio configured to wirelessly communicate with a terminal device within a first band comprising a plurality of channels (A bluetooth system include a wireless device/personal computer in communication with peripherals (e.g. headset, mouse, keyboard); see figure 1 numeral 120-122/130-136 & ¶ 0023. The Bluetooth system also supports short-range radio communication and operates in the 2.4GHz band; see ¶ 0023-0024.); 
a second wireless radio configured to wirelessly communicate with another wireless device within a second band at least partially overlapping with the first band (A WLAN system include a router in communication with a wireless device/personal computer; see figure 1 numeral 120/130 & ¶ 0023. The WLAN system may implement 802.11b and/or 802.11g and may operate in the same 2.4 GHz band as the Bluetooth system; see ¶ 0024); 
a hardware processor configured to:
 control the first wireless radio to establish a first wireless connection with the terminal device via a first subset of the channels (Form a set of usable Bluetooth (BT) RF channels, the modified hopping sequence, and/or other pertinent information may be exchanged among all Bluetooth devices in the piconet so that these devices transmit using the modified hopping sequence; see figure 4 numeral 420 & ¶ 0035.); 
determine a set of performance statistics for the channels (Determine one or more metric for each bluetooth RF channels; see figure 4 numeral 412 & ¶ 0034.).
Singh fails to disclose replacing at least one of the first subset of the channels with a new channel within the plurality of channels based at least partly on the performance statistics. However, in analogous art, Wu discloses having determined which channel will be interfered [performance statistics] with, BlueTooth can directly select [replace] any channel other than the determined channel to establish communication connection and then perform normal communication using this selected channel; see ¶ 0070. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh frequency hopping process with the coexistence mechanism in order to allows signals of various modes to coexist in the multi-mode communication device without modifying the existing RF reception system, and thus reduces the system cost and implementation complexity; see abstract.

	Regarding Claims 2, 11, and 20, Singh fails to disclose “determine …; update …; and select …’. However, in analogous art, Wu discloses determining that the second wireless radio has established a second wireless connection with the other wireless device (After establishing WLAN connection, the multi-mode communication device reports to CPU the channel information of WLAN including the channel number M at which channel WLAN is operating; see ¶ 0068.); 
update a set of blocked channels (When connection for BlueTooth is to be established using certain channel, the CPU calculates the frequency interference range generated by WLAN, that is, fmin and fmax [set of blocked channels]; see ¶ 0068.); and 
select the new channel based at least partly on the set of blocked channels, wherein the new channel is not one of the blocked channels (Having determined which channel will be interfered with, BlueTooth can directly select any channel other than the determined channel to establish communication connection and then perform normal communication using this selected channel; see ¶ 0070.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh frequency hopping process with the coexistence mechanism in order to allows signals of various modes to coexist in the multi-mode communication device without modifying the existing RF reception system, and thus reduces the system cost and implementation complexity; see abstract.


	Regarding Claims 3, 12, and 21, Singh discloses that the performance statistics for each of the channels comprises a packet error rate (PER) (One or more metrics are determined for each of the Bluetooth RF channels; see figure 4 numeral 412 & ¶ 0034. The metric(s) include packet error rate (PER); see figure 4 numeral 412 & ¶ 0034.), and the hardware processor is further configured to select the at least one of the first subset of the channels for replacement based on the PER (The frequency hopping for the piconet is then modified to use the set of usable Bluetooth RF channels for transmission; see figure 4 numeral 412 & ¶ 0035.).

	Regarding Claims 4, 13, and 22, Singh discloses determining that the PER for a first one of the first subset of the channels is greater than a frequency hopping threshold (FHT) (A determination is then made whether the PER for Bluetooth RF channel k exceeds a threshold; see figure 5 numeral 512 & ¶ 0041.); and 
select the first one of the first subset of the channels for replacement in response to determining that the PER for the first one of the first subset of the channels is greater than the FHT (Bluetooth RF channel k is classified as bad if the PER for Bluetooth RF channel k exceeds a threshold; see figure 5 numeral 528 & ¶ 0041. A set of usable Bluetooth RF channels is formed with all of the good Bluetooth RF channels; see figure 5 numeral 518 & ¶ 0045. The frequency hopping for the piconet is then modified to use the set of usable Bluetooth RF channels for transmission; see figure 4 numeral 412 & ¶ 0035.).

Claims 5 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Singh et al. (Publication No.  US 2007/0183338, hereinafter referred as Singh) in view of Wu et al. (Publication No.  US 2009/0296785, hereinafter referred as Wu) and further in view of Wang et al. (Publication No.  US 2013/0203432, hereinafter referred as Wang).
	Regarding Claims 5 and 14, Singh fails to disclose that the hardware processor is further configured to: select as the new channel one of the plurality of channels that is separated from each of the remaining channels in the first subset of the channels by at least two channels. However, in analogous art, Wang discloses that the frequency bands for Bluetooth/WLAN communications are selected to avoid frequency channels that are within a predetermined distance from an integer multiple of the cellular receive frequency band; see ¶ 0081. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh frequency hopping process with the distance mechanism in order to avoid potential interference from harmonics of the cellular receive frequency bands; see ¶ 0081.


Claims 7 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Singh et al. (Publication No.  US 2007/0183338, hereinafter referred as Singh) in view of Wu et al. (Publication No.  US 2009/0296785, hereinafter referred as Wu) and further in view of Fujiwara et al. (Publication No.  US 2011/0255570, hereinafter referred as Fujiwara).
	Regarding Claims 7 and 16, Singh fails to disclose that the hardware processor is further configured to: maintain a list of channels having a PER greater than the FHT within a previous time period; and refrain from selecting any of the channels from the list of channels having a PER greater than the FHT as the new channel. However, in analogous art, Fujiwara discloses that each channel list has a plurality of channels with qualification of "good" or "bad" for each channel on the list; see figure 8/10 & ¶ 0044. The qualification of channel determined by comparing measured RSSI with a predetermined threshold value and if the measured RRSI is greater than the threshold value, the CCA is busy (e.g. bad); see ¶ 0051. In the error-rate-based measurements, typically packet error rates (PER) are measured; see ¶ 0052. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh frequency hopping process with adaptive frequency hopping mechanism in order to enable reliable communication with less cost and less complexity; see ¶ 0028.

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Singh et al. (Publication No.  US 2007/0183338, hereinafter referred as Singh) in view of Wu et al. (Publication No.  US 2009/0296785, hereinafter referred as Wu) and further in view of Husted et al. (Patent No.  US 8,594,150, hereinafter referred as Husted).

	Regarding Claim 8, Singh fails to disclose that the first band completely overlaps the second band. However, in analogous art, Husted discloses a dual adaptive frequency hopping method and system reduces radio frequency interference between radio transceivers in an electronic device having a frequency hopping transceiver and a collocated single frequency transceiver.; see column 4 lines 49-55. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh with the above teaching  in order to operate collocated single frequency and frequency hopping transceivers without reducing a rate of WLAN data communication; see column 2 lines 44-46.



Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Singh et al. (Publication No.  US 2007/0183338, hereinafter referred as Singh) in view of Wu et al. (Publication No.  US 2009/0296785, hereinafter referred as Wu) and further in view of Be et al. (Publication No.  US 2018/0213414, hereinafter referred as Be).
	Regarding Claim 9, Singh fails to disclose that the hardware processor is further configured to: receive the set of statistics from the terminal device. However, in analogous art, be discloses that the communication module 120 of the mobile device 104 sends connection strength data (e.g., a packet error rate, etc.) of the mobile device [terminal] to the communication module 102 of the vehicle [host]; see Figure 1 B & ¶ 0024. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh frequency hopping process with the collection of strength data mechanism in order to communicatively couples to the mobile device in an energy-efficient manner while deterring interference with other nearby communication modules; see ¶ 0014.

	


Allowable Subject Matter
Claim 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gan et al. (US 2016/0309489) The prior art discloses an approach for selecting sets of communications channels based on channel performance; see figure 1A & ¶ 0027. In specific, channels may be classified by comparing the test results to the performance criteria. For example, the performance criteria may be a specified value, or a specified threshold. If the BER for a channel exceeds the specified threshold, the channel is classified as “good,” whereas channels with a BER that does not exceed the specified threshold are classified as “bad.”; see ¶ 0058.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472   


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472